33 F.3d 51
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Otis JACKSON, II, Plaintiff Appellant,andKathy NELSON, Plaintiff,v.Basil SANTOS, DEA Agent;  Jeff B. Reed, Wood CountyProsecutor;  Jeff Sandy, I.R.S.;  Bruce Schuck,PNTF, Defendants Appellees.Kathy NELSON, Plaintiff Appellant,andOtis JACKSON, II, Plaintiff,v.Basil SANTOS, DEA Agent;  Jeff B. Reed, Wood CountyProsecutor;  Jeff Sandy, I.R.S.;  Bruce Schuck,PNTF, Defendants Appellees.
Nos. 94-6615, 94-6627.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1994.Decided Aug. 16, 1994.

Appeals from the United States District Court for the Southern District of West Virginia, at Parkersburg.  Charles H. Haden II, Chief District Judge.  (CA-92-936-6)
Otis Jackson, II, Kathy Nelson, appellants pro se.
Donald Lee Stennett, Office of the United States Attorney, Charleston, WV;  Richard Allen Hayhurst, Parkersburg, WV, for appellees.
S.D.W.Va.
AFFIRMED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders granting summary judgment for Defendants in these actions pursuant to  Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971).  Our review of the record and the district court's opinions accepting the recommendation of the magistrate judge discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Nelson v. Santos;  Jackson v. Santos, No. CA-92-936-6 (S.D.W. Va.  May 20, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED